Wilson, present Secretary of Defense, substituted for Lovett.
*937INDEX ADMINISTRATIVE LAW. See also Bankruptcy, 1; Federal Trade Commission; Judgments; Jurisdiction, I, 2, 4-5; II; III, 1; Labor, 1-2; Transportation, 1-2; Workmen’s Compensation, 2. 1. Administrative Procedure Act — Appointment of I. C. C. examiner — Time to object. — Objection that appointment of I. C. C. examiner did not comply with § 11 of Administrative Procedure Act was too late when first made in suit in District Court to set aside I. C. C. order. United States v. Tucker Truck Lines, 33. 2. Federal Power Act — Order of Commission — Judicial review.— Court of Appeals without authority under § 313 (b) to strike conditions from license issued by Commission under § 4 (e) of Act; usurpation of administrative function. Federal Power Comm’n v. Idaho Powor Co., 17. ADMINISTRATIVE PROCEDURE ACT. See Administrative Law, 1; Procedure, 4; Transportation, 2. ADMIRALTY. See Aliens; Jurisdiction, III, 2; Workmen’s Compensation, 1. ADVERTISING. See Federal Trade Commission. AFFIDAVITS. See Constitutional Law, V, 1; Labor, 1. AGRICULTURE. See Transportation, 2. ALABAMA. See Habeas Corpus, 2; Jurisdiction, I, 8. ALIENATION. See Indians. ALIENS. See also Citizenship; Criminal Law, 1. Resident aliens — Foreign voyage — Exclusion.—Attorney General without authority under 8 CFR § 175.57 (b) to exclude, without opportunity for hearing, permanent resident alien seaman returning from foreign voyage on American vessel. K/wong Hai Chew v. Colding, 590. ALLEGIANCE. See Citizenship. ALLOTMENT. See Indians. ANNEXATION. See Constitutional Law, I, 1. ANTITRUST ACTS. See Federal Trade Commission. 937
*938938 INDEX. APPEAL. See Habeas Corpus, 3-7; Jurisdiction, I; II; Procedure. ARCHBISHOPS. See Constitutional Law, II. ARGUMENT. See Habeas Corpus, 7; Procedure, 1-2. ARKANSAS. See Constitutional Law, IV, 1; Jurisdiction, I, 9. ARMED FORCES. See Constitutional Law, I, 1; III; Criminal Law, 4; Insurance. ASSIGNMENT. See Taxation, 2. ASYLUM. See Habeas Corpus, 2. ATTORNEY GENERAL. See Aliens; Constitutional Law, V, 1. AUTOMOBILES. See Constitutional Law, I, 2; IV, 1-3; V, 2; VI, 1; Criminal Law, 2; Transportation, 2-3. BACK PAY. See Bankruptcy, 1; Labor, 2. BANKRUPTCY. 1. Provable claims■ — N. L. R. B. baclc-pay award — Priority.— National Labor Relations Board back-pay award was provable claim; reference to Board for computation of amount; claim not entitled to priority as debt due to United States. Nathanson v. Labor Board, 25. 2. Railroad reorganizations — Creditors—Reasonable notice. — City was “creditor” as to claim for local-improvement liens; notice by publication of period for filing claims not “reasonable notice” to city; city’s claim not barred by reorganization decree. New York v. New York, N. H. & H. R. Co., 293. BENEFICIARIES. See Insurance. BOARD OF INTERFERENCE EXAMINERS. See Patents. BOOTLEGGING. See Criminal Law, 2. BRAKES. See Workmen’s Compensation, 1. BRUTALITY. See Habeas Corpus, 2. BUCK ACT. See Taxation, 3. CALIFORNIA. See Jurisdiction, I, 7. CAPITAL GAINS AND LOSSES. See Taxation, 2. CAPITAL PUNISHMENT. See Constitutional Law, V, 5; Habeas Corpus, 4. CAR FLOATS. See Workmen’s Compensation, 1.
*939INDEX. 939 CARRIERS. See Bankruptcy, 2; Constitutional Law, I, 2; IV, 1-3; V, 2; VI, 1; Employers’ Liability Act; Jurisdiction, I, 9; III, 1; Transportation; Workmen’s Compensation. CATHEDRALS. See Constitutional Law, II. CAUSATION. See Employers’ Liability Act. CERTIFICATE. See Jurisdiction, I, 4. CERTIORARI. See Evidence, 1; Habeas Corpus, 3, 5; Jurisdiction, I, 1-3, 6-8; Procedure, 6. CHICAGO. See Constitutional Law, IV, 2. CHURCHES. See Constitutional Law, II. CITIES. See Bankruptcy, 2; Constitutional Law, I, 1; IV, 2; Taxation, 3. CITIZENSHIP. See also Aliens; Trade-Marks. Expatriation Act — Native-born citizens — Dual nationality — Foreign residence. — Native-born citizen having dual nationality not expatriated by foreign residence continued after attaining majority. Mandoli v. Acheson, 133. CIVIL AERONAUTICS BOARD. See Jurisdiction, I, 4. CLAIMS. See Bankruptcy, 1-2. CLASSIFICATION. See Constitutional Law, VI. CLERGY. See Constitutional Law, II. COERCION. See Constitutional Law, V, 4. COMMERCE. See Administrative Law, 2; Constitutional Law, IV; V, 2; VI; Employers’ Liability Act; Evidence, 3; Federal Power Act; Federal Trade Commission; Food, Drug, & Cosmetic Act; Jurisdiction, I, 9; III, 1; Procedure, 4; Transportation; Workmen’s Compensation. COMMUNICATIONS ACT. See Evidence, 2. COMMUNISM. See Constitutional Law, II; V, 1; Jurisdiction, I, 7; Labor, 1. COMPACT CLAUSE. See Constitutional Law, I, 2. COMPENSATION. See Constitutional Law, III. COMPETITION. See Federal Trade Commission. CONDITIONS. See Administrative Law, 2; Constitutional Law, V, 1; Federal Power Act. CONFESSIONS. See Constitutional Law, V, 4. CONFISCATION. See Transportation, 2.
*940940 INDEX. CONFLICT OF LAWS. See Citizenship; Workmen’s Compensation, 2. CONSPIRACY. See Criminal Law, 1; Federal Trade Commission; Judgments. CONSTITUTIONAL LAW. See also Aliens; Citizenship; Evidence, 2; Habeas Corpus, 2, 7; Indians; Jurisdiction, I, 6 — 7; III, 1; Procedure, 1-2; Trade-Marks; Transportation, 2; Workmen’s Compensation, 2. I.Federal-State Relations, p. 940. II.Freedom of Religion, p. 940. III.Eminent Domain, p. 940. IY. Commerce, p. 940. V. Due Process of Law, p. 941. YI. Equal Protection of Laws, p. 941. I. Federal-State Relations. 1. Federal areas■ — Exclusive legislation — Authority of states. — That Naval Ordnance Plant area was within “exclusive jurisdiction” of United States, by acquisition consented to by State, did not bar annexation by city. Howard v. Commissioners, 624. 2. Compact Clause — State taxation — Reciprocity.—Reciprocal exemption of nonresidents from Illinois tax on motor vehicles, not violative of Compact Clause. Bode v. Barrett, 583. II. Freedom of Religion. Free exercise of religion — State laws — Transfer of administrative control of church. — New York statute effecting transfer of administrative control of church from one group to another, invalid. Ked-roff v. St. Nicholas Cathedral, 94. III. Eminent Domain. Just compensation — Private property — Wartime destruction.- — ■ Owner not entitled to compensation for strategic property destroyed by Army to deprive advancing enemy of use. United States v. Caltex, Inc., 149. IV. Commerce. 1. State regulation — Interstate commerce — Motor trucks. — Arkansas law’s requirement of permit for transporting goods as “contract carrier,” though in interstate commerce, valid. Fry Roofing Co. v. Wood, 157. 2. State taxation — Commerce Clause — Trucks.—Validity of Chicago tax on trucks, graduated up to $16.25 according to size, as applied to local company engaged in commingled intrastate and interstate commerce. Chicago v. Willett Co., 574.
*941INDEX. 941 CONSTITUTIONAL LAW — Continued. 3.State taxation — Interstate commerce — Motor vehicles — Validity of Illinois tax on motor vehicles, measured by gross weight, for use of highways, as applied to vehicles engaged in interstate commerce. Bode v. Barrett, 583. V. Due Process of Law. 1. Public employees — Loyalty oath — Arbitrary or discriminatory law. — Oklahoma statute excluding persons from state employment because of membership in “communist front” or “subversive” organizations, without regard to scienter, invalid. Wieman v. Updegraff, 183. 2. State taxation — Motor carriers — Use of highways. — Illinois tax on motor vehicles for use of highways valid though private carriers are taxed at same rate as carriers for hire. Bode v. Barrett, 583. 3. Criminal cases — Juries—Racial discrimination. — Negro defendant not denied due process by state method of selecting grand and petit juries from taxpayers, though tax lists had higher proportion of whites than Negroes. Brown v. Allen, 443. 4. Criminal cases — Admissibility of evidence — Confessions.—Due process in trial of defendant in state court not denied by admission in evidence of confessions not shown to have been coerced. Brown v. Allen, 443. 5. Criminal cases — Capital offense — -Insanity issue. — Pennsylvania courts’ procedure relative to insanity issue did not deny defendant due process; appointment of psychiatrist for pretrial examination not constitutional requirement. Smith v. Baldi, 561. 6. Criminal cases — Mistrial—Double jeopardy. — Where state court on motion of prosecutor declared mistrial in interest of justice, second trial of defendant for same offense not violative of due process. Brock v. North Carolina, 424. VI. Equal Protection of Laws. 1. State taxation — Motor vehicles — Classification.—No invidious classification shown in Illinois motor vehicle tax law. Bode v. Barrett, 583. 2. Criminal cases — Juries—Racial discrimination.- — -Negro defendant not denied equal protection by state method of selecting grand and petit juries from taxpayers, though tax lists had higher proportion of whites than Negroes. Brown v. Allen, 443. 3. Criminal cases — Juries—Racial discrimination. — Negro failed to show discrimination based solely on race in selection of jurors in his case; not denied equal protection. Brown v. Allen, 443.
*942942 INDEX. CONTRACT CARRIERS. See Constitutional Law, IV, 1. CONTRACTS. See Bankruptcy, 1; Constitutional Law, IV, 1; Federal Trade Commission. COPYRIGHTS. See also Trade-Marks. Infringement — Damages—Amount.—Award of $5,000 statutory damages was not abuse of trial court’s discretion, though infringer proved gross profit of $899.16. Woolworth Co. v. Contemporary Arts, 228. CORPORATIONS. See Taxation, 2. COURTS. See Administrative Law, 2; Constitutional Law, V, 4-6; Copyrights; Evidence; Habeas Corpus; Jurisdiction; Procedure; Trade-Marks. COURTS OF APPEALS. See Administrative Law, 2; Evidence, 1; Jurisdiction, I, 1-2, 4r-5; II; Procedure, 5. CREDITORS. See Bankruptcy. CRIMINAL LAW. See also Constitutional Law, V, 3-6; VI, 2-3; Evidence, 2-3; Food, Drug, & Cosmetic Act; Habeas Corpus; Jurisdiction, I, 6-7; Procedure, 6. 1. Offenses — Conspiracy to defraud United States — War Brides Act — Immigration laws. — Validity of conviction of conspiracy to obtain illegal entry of aliens; testimony of “wives” against “’husbands”; post-conspiracy acts and declarations of co-conspirators; harmless error. Lutwak v. United States, 604. 2. Offenses — Revenue laws — Forfeiture.—Motor vehicle used solely for commuting to illegal distillery was not used “in” violating revenue laws and not forfeitable. United States v. Lane Motor Co., 630. 3. Offenses — Tax evasion — False statements-.- — Making of false statements to Treasury representatives to evade taxes was punishable under Internal Revenue Code, § 145 (b), not exclusively under Criminal Code, § 35 (A). United States v. Beacon Brass Co., 43. 4. Offenses — Selective Service Act — -Evidence.—Charge of “knowingly” failing to comply with Selective Service Act unsupported by record. Ward v. United States, 924. 5. Fair Labor Standards Act — Construction—Course of conduct.— Single course of conduct but one offense under § 15 of Fair Labor Standards Act. United States v. Universal Credit Corp., 218. CRUEL AND UNUSUAL PUNISHMENT. See Habeas Corpus, 2. DAMAGES. See Copyrights; Employers’ Liability Act. DAMS. See Administrative Law, 2; Federal Power Act.
*943INDEX. 943 DEATH. See Constitutional Law, V, 5; Habeas Corpus, 4; Insurance. DECEDENTS. See Indians; Insurance. DECEIT. See Criminal Law, 1, 3. DECLARATORY JUDGMENTS. See Jurisdiction, III, 1. DECREES. See Jurisdiction, I, 2. DEDUCTIONS. See Taxation, 1-2. DEFICITS. See Transportation, 1. DEPORTATION. See Aliens. DIRECTED VERDICT. See Procedure, 5. DISABILITY. See Workmen’s Compensation, 2. DISCOVERY. See Evidence, 3. DISCRETION. See Copyrights; Habeas Corpus, 7. DISCRIMINATION. See Constitutional Law, V, 1; VI; Evidence, 1. DISLOYALTY. See Constitutional Law, V, 1. DISTILLERIES. See Criminal Law, 2. DISTRICT COURTS. See Administrative Law, 1; Jurisdiction, III; Patents; Procedure, 4-6. DISTRICT OF COLUMBIA. See Evidence, 1. DOCUMENTARY EVIDENCE. See Evidence, 3. DOUBLE JEOPARDY. See Constitutional Law, V, 6. DUAL NATIONALITY. See Citizenship. DUE PROCESS. See Constitutional Law, II; V; Jurisdiction, I, 7. ECCLESIASTICAL LAW. See Constitutional Law, II. EDUCATION. See Procedure, 1-2. EIGHTH AMENDMENT. See Habeas Corpus, 2. ELECTION. See Citizenship. ELECTRICITY. See Administrative Law, 2; Federal Power Act. EMBEZZLEMENT. See Taxation, 1. EMINENT DOMAIN. See Constitutional Law, III. EMPLOYER AND EMPLOYEE. See Constitutional Law, V, 1; Criminal Law, 5; Employers ’ Liability Act; Jurisdiction, I, 5; Labor; Workmen’s Compensation.
*944944 INDEX. EMPLOYERS’ LIABILITY ACT. See also Workmen’s Compensation. Liability of carrier — Questions for jury- — -Negligence and causation.- — Issues of negligence and causation were for jury; reversal of verdict for plaintiff erroneous. Stone v. New York, C. & St. L. R. Co., 407. ENEMY. See Constitutional Law, III; Jurisdiction, III, 2. ENTRY. See Aliens; Pood, Drug, & Cosmetic Act. EQUAL PROTECTION OF LAWS. See Constitutional Law, VI; Jurisdiction, I, 7. EQUIPMENT. See Transportation, 2; Workmen’s Compensation, 1. EQUITY. See Jurisdiction, I, 8; III, 1; Patents; Trade-Marks. ERROR. See Criminal Law, 1; Evidence, 3; Procedure, 5-6. ESTATES. See Indians; Insurance. ESTOPPEL. See Judgments; Workmen’s Compensation, 2. EVIDENCE. See also Aliens; Constitutional Law, V, 3-5; Criminal Law, 1, 4; Employers’ Liability Act; Habeas Corpus, 7; Taxation, 1; Transportation, 1-2. 1. Judicial notice — Judicial proceedings — Pending litigation. — Judicial notice taken by this Court of case pending in U. S. Court of Appeals for the District of Columbia Circuit involving validity of racial segregation in public schools. Brown v. Board of Education, 1. 2. Admissibility- — Wire tapping — State courts.■ — Federal Communications Act, § 605, does not exclude from evidence in criminal proceedings in state courts evidence obtained by wire tapping. Schwartz v. Texas, 199. 3. Admissibility — Criminal cases — -Prejudicial error; — Trial court’s denial of application for production by Government of documentary evidence, and exclusion of other documentary evidence, tending to impeach testimony of prosecution witness, was reversible error. Gordon v. United States, 414. EXAMINERS. See Administrative Law, 1; Patents. EXCLUSION. See Aliens. EXCLUSIVE LEGISLATION. See Constitutional Law, I, 1. EXECUTION. See Constitutional Law, V, 5; Habeas Corpus, 4.
*945INDEX. 945 EXECUTIVE DEPARTMENTS. See Criminal Law, 3. EXEMPTION. See Constitutional Law, I, 2; Indians; Transportation, 2. EXHAUSTION OF REMEDIES. See Habeas Corpus, 3-4. EXPATRIATION. See Citizenship. EXTRADITION. See Habeas Corpus, 2. FACTORIES. See Food, Drug, & Cosmetic Act. FAIR LABOR STANDARDS ACT. See Criminal Law, 5. FALSE STATEMENTS. See Criminal Law, 3. FEDERAL COMMUNICATIONS ACT. See Evidence, 2. FEDERAL EMPLOYEES. See Taxation, 3. FEDERAL MOTOR CARRIER ACT. See Constitutional Law, IV, 1; Transportation, 3. FEDERAL POWER ACT. See also Administrative Law, 2; Jurisdiction, II. Authority of Commission — Licensing of projects — Public lands: — - Commission may condition public-lands project on licensee’s transmission of federal power to extent of excess capacity. Federal Power Comm’n v. Idaho Power Co., 17. FEDERAL QUESTION. See Jurisdiction, I, 6-7. FEDERAL RULES OF CIVIL PROCEDURE. See Procedure, 5. FEDERAL RULES OF CRIMINAL PROCEDURE. See Criminal Law, 1; Evidence, 3; Procedure, 6. FEDERAL-STATE RELATIONS. See Constitutional Law, I. FEDERAL TRADE COMMISSION. See also Judgments; Jurisdiction, I, 2. Unfair methods of competition — Authority of Commission. — Validity of order of Commission limiting exclusive contracts of distributor of advertising motion pictures to one-year term. Federal Trade Comm’n v. Motion Picture Advertising Service Co., 392. FIFTH AMENDMENT. See Constitutional Law, III. FINAL JUDGMENT. See Jurisdiction, I, 1-2, 8. FINDINGS. See Jurisdiction, I, 9; Patents; Transportation, 1. FIRST AMENDMENT. See Constitutional Law, II. FISH. See Transportation, 2. 226612 0 — 63-56
*946946 INDEX. FLORIDA. See Transportation, 1. FOOD, DRUG-, & COSMETIC ACT. Inspection — Refusal to permit — Effect.—Refusal to grant permit to enter and inspect food processing plant not punishable. United States v. Cardiff, 174. FORFEITURE. See Criminal Law, 2. FOSTER PARENTS. See Insurance. FOURTEENTH AMENDMENT. See Constitutional Law, II; V; VI; Habeas Corpus, 2; Jurisdiction, I, 7. FRAUD. See Criminal Law, 1, 3. FREEDOM OF RELIGION. See Constitutional Law, II. FREIGHT CARS. See Workmen’s Compensation, 1. FREIGHT RATES. See Transportation, 1. FUGITIVES. See Habeas Corpus, 2. GAIN. See Taxation, 2. GENERAL ALLOTMENT ACT. See Indians. GENERAL SAVINGS STATUTE. See Jurisdiction, III, 2. GOVERNMENT EMPLOYEES. See Constitutional Law, V, 1; Taxation, 3. GRADUATED TAX. See Constitutional Law, IV, 2-3. GRAND JURY. See Constitutional Law, V, 3. HABEAS CORPUS. See also Constitutional Law, V, 5; Jurisdiction, I, 5; Procedure, 6. 1. Federal courts — Application for writ• — Procedure.—Meaning of “entertain” in 28 U. S. C. §§ 2243-2244. Brown v. Allen, 443. 2. Federal courts — Fugitive from other State — Constitutionality of confinement. — Federal court may not entertain on merits petition of fugitive from other State who, alleging brutality, challenged constitutionality of confinement in State whence he had fled. Sweeney v. Woodall, 86. 3. State prisoner — Federal writ — Exhaustion of state remedies.— Requirement of 28 U. S. C. § 2254 that state remedies be exhausted before federal court may grant relief is satisfied when this Court has denied certiorari to review adverse decision of state supreme court; repetitious applications to state courts not required. Brown v. Allen, 443.
*947INDEX. 947 HABEAS CORPUS — Continued. 4. State prisoner — Federal writ — State remedy. — Failure to pursue available state remedy, absent interference or incapacity, bars federal habeas corpus; effect of failure in capital case to perfect appeal within time allowed. Brown v. Allen, 443. 5. State prisoner — Federal proceedings — Relevant considerations.— Federal court should give no weight to this Court’s denial of certio-rari. Brown v. Allen, 443; Smith v. Baldi, 561. 6. State prisoner — Federal proceedings — Relevant considerations.— Federal court may consider state court proceedings and adjudications, though res judicata inapplicable. Brown v. Allen, 443. 7. State prisoner — Federal proceedings — Evidence and argument.— Federal district court has discretion whether to take evidence or hear argument on federal constitutional issues; discretion exercised negatively not abused. Brown v. Allen, 443; Smith v. Baldi, 561. HARBOR WORKERS’ ACT. See Workmen’s Compensation, 1. HARMLESS ERROR. See Criminal Law, 1; Evidence, 3; Procedure, 6. HEALTH. See Food, Drug, & Cosmetic Act. HEARING. See Administrative Law, 1; Aliens; Habeas Corpus; Procedure, 1-4. HEARING EXAMINERS. See Administrative Law, 1. HEARSAY. See Criminal Law, 1. HIGHWAYS. See Constitutional Law, I, 2; IV, 1-3; V, 2; VI, 1. HUSBAND AND WIFE. See Criminal Law, 1; Indians. HYDROELECTRIC POWER. See Administrative Law, 2; Federal Power Act. ILLICIT DISTILLING. See Criminal Law, 2. ILLINOIS. See Constitutional Law, I, 2; IV, 2-3; V, 2; VI, 1. IMMIGRATION. See Aliens; Criminal Law, 1. IMPLIED CONTRACT. See Bankruptcy, 1. IMPROVEMENTS. See Bankruptcy, 2. INCOME TAX. See Taxation, 1-3. INDIANS. General Allotment Act — State taxation of lands — Exemption.-—Undivided interest of widow in allottee’s lands was taxable by State if widow non-Indian. Bailess v. Paukune, 171.
*948948 INDEX. INDICTMENT. See Criminal Law, 3-5. INFANTS. See Citizenship. INFORMATION. See Criminal Law, 3-5. INFRINGEMENT. See Copyrights; Trade-Marks. INJUNCTION. See Jurisdiction, I, 8; III, 1; Trade-Marks. IN LOCO PARENTIS. See Insurance. INSANITY. See Constitutional Law, V, 5. INSPECTION. See Evidence, 3; Food, Drug, & Cosmetic Act. INSURANCE. See also Jurisdiction, III, 2. National Service Life Insurance — Beneficiaries■—Loco parentis— Deceased beneficiaries. — Benefits not payable to estates of deceased beneficiaries, though accrued during lifetime; rights as between natural parent and person in loco parentis. United States v. Henning, 66; Baumet v. United States, 82. INTENT. See Criminal Law, 4. INTERCHANGE. See Transportation, 2. INTERFERENCE. See Patents. INTERLOCUTORY INJUNCTION. See Jurisdiction, I, 8. INTERNAL REVENUE. See Criminal Law, 2-3; Taxation, 1-2. INTERNATIONAL LAW. See Citizenship. INTERSTATE COMMERCE. See Administrative Law, 2; Constitutional Law, IV; V, 2; VI; Employers’ Liability Act; Evidence, 3; Federal Power Act; Federal Trade Commission; Food, Drug, & Cosmetic Act; Jurisdiction, I, 9; III, 1; Procedure, 4; Transportation; Workmen’s Compensation. INTERSTATE COMMERCE COMMISSION. See Administrative Law, 1; Jurisdiction, I, 9; Transportation, 1-2. INTOXICATING LIQUORS. See Criminal Law, 2. INTRASTATE RATES. See Transportation, 1. INVENTIONS. See Patents. JEOPARDY. See Constitutional Law, V, 6. JUDGMENTS. See also Bankruptcy, 2; Habeas Corpus, 3-6; Jurisdiction; Procedure; Taxation, 2. Res judicata — Applicability—Dissimilar issues. — Res judicata inapplicable where issues in Federal Trade Commission proceeding were unlike those in earlier proceeding. Federal Trade Comm’n v. Motion Picture Advertising Service Co., 392.
*949INDEX. 949 JUDICIAL NOTICE. See Evidence, 1. JURISDICTION. See also Constitutional Law, I, 1; Habeas Corpus, 2-4; Patents; Procedure; Trade-Marks. I.Supreme Court, p. 949. II.Courts of Appeals, p. 950. III.District Courts, p. 950. I. Supreme Court. 1. Certiorari — Timeliness of petition. — Timeliness of petition for certiorari filed within 90 days of entry of amended judgment of Court of Appeals; effect of petition for rehearing which, though out of time, was entertained and considered on merits. Federal Power Comm’n v. Idaho Power Co., 17. 2. Certiorari — Timeliness of petition. — Petition for certiorari after 90 days of judgment of Court of Appeals was untimely, where subsequent “final judgment” made no change of substance. Federal Trade Comm’n v. Minneapolis-Honey well Co., 206. 3. Certiorari — Denial.—Memoranda of FRANKFURTER, J., relative to denials of certiorari. Weber v. United States, 834; Rosenberg v. United States, 889. 4. Certificate — Dismissal.-—Certificate from Court of Appeals certifying questions concerning validity of Civil Aeronautics Board regulation dismissed; application for order requiring that entire record be sent up denied. Civil Aeronautics Board v. American Air Transport, Inc., 4. 5. Review of Courts of Appeals — Labor Board order — Timeliness of objection. — Objection to Labor Board order, not raised before Board or Court of Appeals, may not be raised here. Labor Board v. Seven-Up Bottling Co., 344. 6. Review of state court — Existence of federal question. — State court judgment vacated and cause remanded for determination of whether decision rested on federal or state ground. Dixon v. Duffy, 143. 7. Review of state court — Federal question. — Certiorari to review judgment affirming allegedly unconstitutional conviction under California vagrancy statute dismissed as improvidently granted; judgment rested on adequate non-federal ground. Edelman v. California, 357. 8. Review of state court — Finality of judgment — Temporary injunction against picketing. — State court judgment affirming denial of motion to dissolve temporary injunction against picketing not reviewable “final” judgment. Montgomery Trades Council v. Ledbetter Erection Co., 178.
*950950 INDEX. JURISDICTION — Continued. 9. Review of state court — Findings of fact. — State court finding that truckers were “contract carriers” had factual foundation and is accepted here. Fry Roofing Co. v. Wood, 157. II. Courts of Appeals. Review of Federal Power Commission — Scope of review. — Court may not exercise administrative function; ordering issue of unconditional license erroneous. Federal Power Comm’n v. Idaho Power Co., 17. III. District Courts. 1. Equity jurisdiction — Injunction—Declaratory judgments.- — Suit to have business declared interstate commerce and to enjoin state interference not maintainable in circumstances of this case. Public Service Comm’n v. Wycoff Co., 237. 2. War Risk Insurance Act — Effect of repeal. — Repeal of War Risk Insurance Act did not oust District Court of jurisdiction of suit upon policy; General Savings Statute applicable. De La Rama S. S. Co. v. United States, 386. JURY. See Constitutional Law, V, 3; YI, 2-3; Employers ’ Liability Act; Procedure, 6. JUST COMPENSATION. See Constitutional Law, III. KANSAS. See Evidence, 1; Procedure, 1-2. KENTUCKY. See Constitutional Law, I, 1; Taxation, 3. LABOR. See also Bankruptcy, 1; Constitutional Law, V, 1; Criminal Law, 5; Employers’ Liability Act; Jurisdiction, I, 5, 8; Workmen’s Compensation. 1. National Labor Relations Act — Authority of Board — Non-Communist affidavits. — Section 9 (h) did not preclude Board’s issuance of unfair-labor-practice complaint after non-Communist affidavits had been filed, though they had not been filed when union filed charge. Labor Board v. Dant, 375. 2. Labor Management Relations Act — Back pay — Computation.— Labor Board order directing that back pay to discriminatorily discharged employee be computed on quarterly basis, sustained. Labor Board v. Seven-Up Bottling Co., 344. LANHAM TRADE-MARK ACT. See Trade-Marks. LEASE. See Constitutional Law, IV, 1; Transportation, 2. LEGISLATION. See Constitutional Law, I, 1.
*951INDEX. 951 LICENSES. See Administrative Law, 2; Constitutional Law, I, 1; IV, 1-3; V, 2; Federal Power Act; Food, Drug, & Cosmetic Act; Jurisdiction, II; Taxation, 3; Transportation, 3. LIENS. See Bankruptcy. LIMITATIONS. See Habeas Corpus, 4; Jurisdiction, I, 1-2. LIQUIDATION. See Taxation, 2. LIQUOR LAWS. See Criminal Law, 2. LIVESTOCK. See Transportation, 2. LOCAL IMPROVEMENTS. See Bankruptcy, 2. LOCO PARENTIS. See Insurance. LONGSHOREMEN’S ACT. See Workmen’s Compensation, 1. LOSSES. See Taxation, 1-2. LOUISVILLE. See Constitutional Law, I, 1; Taxation, 3. LOYALTY OATHS. See Constitutional Law, V, 1; Labor, 1. MARRIAGE. See Criminal Law, 1; Indians. MEXICO. See Trade-Marks. MINISTERS. See Constitutional Law, II. MINORS. See Citizenship. MISREPRESENTATION. See Criminal Law, 3. MISTRIAL. See Constitutional Law, V, 6. MONOPOLY. See Federal Trade Commission. MOONSHINERS. See Criminal Law, 2. MOTHER. See Insurance. MOTION PICTURES. See Federal Trade Commission; Jurisdiction, III, 1. MOTOR CARRIERS. See Constitutional Law, I, 2; IV; V, 2; VI, 1; Transportation, 2-3. MOTOR VEHICLES. See Constitutional Law, I, 2; IV; V, 2; VI, 1; Criminal Law, 2; Transportation, 2-3. MUNICIPAL CORPORATIONS. See Bankruptcy, 2; Constitutional Law, I, 1; IV, 2; Taxation, 3. MURDER. See Constitutional Law, V, 5. NATIONALITY. See Aliens; Citizenship.
*952952 INDEX. NATIONAL LABOR RELATIONS ACT. See Bankruptcy, 1; Jurisdiction, I, 5; Labor. NATIONAL SERVICE LIFE INSURANCE. See Insurance. NATIONAL TRANSPORTATION POLICY. See Transportation, 1-2. NATIVES. See Citizenship. NATURAL PARENT. See Insurance. NAVAL ORDNANCE PLANT. See Constitutional Law, I, 1; Taxation, 3. NAVIGABLE WATERS. See Workmen’s Compensation, 1. NAVY. See Constitutional Law, I, 1; Taxation, 3. NEGLIGENCE. See Employers’ Liability Act; Workmen’s Compensation. NEGROES. See Constitutional Law, V, 3; VI, 2-3; Procedure, 1-2, 6. NET INCOME. See Taxation, 1-3. NEW TRIAL. See Procedure, 5. NEW YORK. See Constitutional Law, II; Workmen’s Compensation, 2. NONRESIDENTS. See Citizenship; Constitutional Law, I, 2. NORTH CAROLINA. See Constitutional Law, V, 3, 6; VI, 2-3. NOTICE. See Aliens; Bankruptcy, 2. OATHS. See Constitutional Law, V, 1; Labor, 1. OFFENSES. See Criminal Law. OHIO. See Habeas Corpus, 2. OKLAHOMA. See Constitutional Law, V, 1; Indians. ORAL ARGUMENT. See Habeas Corpus, 7; Procedure, 1-2. OWNERSHIP. See Constitutional Law, III. PARENT AND CHILD. See Citizenship; Insurance. PATENTS. See also Indians. Applicants for patent — Determination of priority — Bill in equity.— In suit under R. S. § 4915 by applicant against whom Board of Interference Examiners decided issue of priority of invention, District Court, finding against applicant, need not determine validity of adversary’s claim to patent. Sanford v. Kepner, 13.
*953INDEX. 953 PAY. See Bankruptcy, 1; Labor, 2. PAYMENT. See Insurance. PENITENTIARIES. See Habeas Corpus, 2. PENNSYLVANIA. See Constitutional Law, V, 5. PERMIT. See Administrative Law, 2; Constitutional Law, I, 1; IV, 1-3; V, 2; Federal Power Act; Food, Drug, & Cosmetic Act; Jurisdiction, II; Taxation, 3; Transportation, 3. PERSONAL INJURIES. See Employers’ Liability Act; Workmen’s Compensation. PETIT JURY. See Constitutional Law, V, 3; VI, 2-3. PHILIPPINES. See Constitutional Law, III. PICKETING. See Jurisdiction, I, 8. POWER COMPANIES. See Administrative Law, 2; Federal Power Act. PREJUDICIAL ERROR. See Evidence, 3. PRIORITY. See Bankruptcy, 1; Patents. PRISONS. See Habeas Corpus, 2. PROCEDURE. See also Aliens; Bankruptcy, 2; Constitutional Law, I, 1; V, 1-6; VI, 2-3; Criminal Law; Employers’ Liability Act; Evidence; Habeas Corpus; Judgments; Jurisdiction; Labor; Patents; Transportation; Workmen’s Compensation. 1. Supreme Court — Hearing—Argument.—State requested by Court to present views on oral argument of case involving constitutionality of statute authorizing racial segregation in public schools. Brown v. Board of Education, 141. 2. Supreme Court — Hearing—Cases involving same question.— Order arranging for hearing together of several cases involving constitutionality of racial segregation in public schools. Brown v. Board of Education, 1. 3. Supreme Court — Original cases — Hearing.—Special master appointed with directions to hold hearings etc. Texas v. New Mexico, 906. 4. Administrative Procedure Act — Appointment of I. C. C. examiner — Time to object. — Objection that appointment of I. C. C. examiner did not comply with § 11 of Administrative Procedure Act was too late when first made in suit in District Court to set aside I. C. C. order. United States v. Tucker Truck Lines, 33.
*954954 INDEX. PROCEDURE — Continued. 5. Buies of Civil Procedure — Motion for directed verdict — Reversal of judgment. — Rule 50 (b) precludes Court of Appeals from directing entry of judgment for appellant who made no motion for judgment notwithstanding the verdict; new trial proper. Johnson v. New York, N. H. & H. R. Co., 48. 6. Criminal •procedure■ — Federal rules — Harmless error. — Error of federal court in considering in habeas corpus proceeding this Court’s denial of certiorari, which could not have affected the result, disregarded as harmless. Brown v. Allen, 443. PROFITS. See Copyrights; Taxation, 2. PROPERTY. See Constitutional Law, II; III. PROSECUTING ATTORNEYS. See Constitutional Law, V, 3-6; VI, 3; Evidence, 2-3. PROVABLE CLAIM. See Bankruptcy, 1. PROXIMATE CAUSE. See Employers’ Liability Act. PSYCHIATRISTS. See Constitutional Law, V, 5. PUBLICATION. See Bankruptcy, 2. PUBLIC LANDS. See Federal Power Act. PUBLIC OFFICERS. See Constitutional Law, V, 1. PUBLIC SCHOOLS. See Evidence, 1; Procedure, 1-2. PUBLIC UTILITIES. See Administrative Law, 2; Federal Power Act. RACIAL DISCRIMINATION. See Constitutional Law, V, 3; VI, 2-3; Evidence, 1; Procedure, 1-2, 6. RACIAL SEGREGATION. See Evidence, 1; Procedure, 1-2. RAILROADS. See Bankruptcy, 2; Employers’ Liability Act; Transportation, 1; Workmen’s Compensation. RATES. See Transportation, 1. REAL ESTATE. See Bankruptcy, 2. RECIPROCITY. See Constitutional Law, I, 2. REHEARING. See Jurisdiction, I, 1-2. RELIGION. See Constitutional Law, II. REMEDIES. See Jurisdiction, I, 5; III, 1; Labor. REORGANIZATIONS. See Bankruptcy, 2. REPEAL. See Jurisdiction, III, 2.
*955INDEX. 955 REQUISITION. See Constitutional Law, III. RESIDENTS. See Aliens; Citizenship. RES JUDICATA. See Federal Trade Commission; Habeas Corpus, 6; Judgments. RESTRAINT OF TRADE. See Federal Trade Commission. REVENUES. See Criminal Law, 2-3; Taxation; Transportation, 1. REVERSIBLE ERROR. See Criminal Law, 1; Evidence, 3; Procedure, 5-6. RULES OF CIVIL PROCEDURE. See Procedure, 5. RULES OF CRIMINAL PROCEDURE. See Criminal Law, 1; Evidence, 3; Procedure, 6. RUSSIAN ORTHODOX CHURCH. See Constitutional Law, II. SAFETY APPLIANCE ACTS. See Workmen’s Compensation, 1. ST. NICHOLAS CATHEDRAL. See Constitutional Law, II. SAVING- CLAUSE. See Jurisdiction, III, 2. SCHOOLS. See Evidence, 1; Procedure, 1-2. SCIENTER. See Constitutional Law, V, 1. SEAMEN. See Aliens. SEGREGATION. See Evidence, 1; Procedure, 1-2. SELECTIVE SERVICE ACT. See Criminal Law, 4. SHIPS. See Jurisdiction, III, 2. SOUTH CAROLINA. See Evidence, 1; Procedure, 1-2. SPECIAL ASSESSMENTS. See Bankruptcy, 2. SPECIAL MASTER. See Procedure, 3. STATE EMPLOYMENT. See Constitutional Law, V, 1. STATUTES. See Jurisdiction, III, 2. STEPPARENTS. See Insurance. STILLS. See Criminal Law, 2. STOLEN GOODS. See Evidence, 3. SUBVERSIVE ORGANIZATIONS. See Constitutional Law, V, 1. SUCCESSION. See Indians. SUPREME COURT. See Evidence, 1; Habeas Corpus, 3, 5; Jurisdiction, I; Procedure, 1-3, 6. SURVIVORS. See Insurance.
*956956 INDEX. TAFT-HARTLEY ACT. See Jurisdiction, I, 5; Labor. TAXATION. See also Constitutional Law, I, 2; IV, 2-3; V, 2; VI, 1; Criminal Law, 2-3; Indians. 1. Income tax— Deductions — Losses — Embezzlement. — Circumstances as justifying deduction of embezzlement losses for year in which they were discovered and their amounts ascertained. Alison v. United States, 167. 2. Income tax — Computation—Losses.—Loss upon judgment paid by taxpayers as transferees of assets of liquidated corporation properly treated as capital loss rather than ordinary business loss, where liquidation distributions in prior years had been treated as capital gains. Arrowsmith v. Commissioner, 6. 3. State taxation — Federal employees — Buck Act. — Louisville privilege tax of 1% of income earned within City was “income tax” under Buck Act and lawfully levied on federal employees of Naval Ordnance Plant. Howard v. Commissioners, 624. TEMPORARY INJUNCTION. See Jurisdiction, I, 8. TENNESSEE. See Constitutional Law, IV, 1; Jurisdiction, I, 9. TESTIMONY. See Constitutional Law, V, 4-5; Criminal Law, 1; Evidence, 2-3. TEST OATH. See Constitutional Law, V, 1; Labor, 1. THEATRES. See Federal Trade Commission; Jurisdiction, III, 1. THEFT. See Taxation, 1. TIMELINESS. See Administrative Law, 1; Jurisdiction, I, 1-2, 5. TRADE-MARKS. Infringement abroad by American citizen — Remedy — Lanham Act. — Jurisdiction of federal court to award relief against trade-mark infringement arising out of acts of United States citizen in foreign country. Steele v. Bulova Watch Co., 280. TRANSFERS. See Taxation, 2. TRANSPORTATION. See also Bankruptcy, 2; Constitutional Law, IV; V, 2; VI, 1; Criminal Law, 2; Employers’ Liability Act; Evidence, 3; Jurisdiction, I, 9; III, 1; Workmen’s Compensation. 1. Railroads — Intrastate rates — Authority of I. C. C. — I. C. C. in prescribing intrastate freight rates may give weight to deficits in passenger revenue; sufficiency of findings to sustain rate order. King v. United States, 254.
*957INDEX. 957 TRANSPORTATION — Continued. 2. Motor Carrier Act — Use of nonowned equipment — I. C. C. regulations. — Validity of I. C. C. rules governing carriers’ use of equipment obtained by lease or interchange; effect of rules on exempt agricultural trucking; Administrative Procedure Act inapplicable; evidence of confiscation. American Trucking Assns. v. United States, 298. 3. Trucks — State regulation — Motor Carrier Act. — State requirement of permit for transporting goods as “contract carrier,” though in interstate commerce, valid; not violative of Federal Motor Carrier Act. Fry Roofing Co. v. Wood, 157. TREASURY. See Criminal Law, 3; Taxation, 1. TRIAL. See Constitutional Law, V, 3-6; VI, 2-3; Copyrights; Employers’ Liability Act; Evidence, 2-3; Habeas Corpus; Procedure, 5-6. TRIAL EXAMINERS. See Administrative Law, 1. TRIP LEASING-. See Transportation, 2. TRUCKS. See Constitutional Law, I, 2; IV; V, 2; VI, 1; Criminal Law, 2; Transportation, 2-3. TRUSTS. See Indians. UNFAIR COMPETITION. See Federal Trade Commission; TradeMarks. UNFAIR LABOR PRACTICE. See Labor. UNIONS. See Labor. UTAH. See Jurisdiction, III, 1. VAGRANCY. See Jurisdiction, I, 7. VERDICT. See Employers’ Liability Act; Procedure, 5. VETERANS. See Criminal Law, 1; Insurance. VIRGINIA. See Evidence, 1; Procedure, 1-2. WAR. See Citizenship; Constitutional Law, I, 1; III; Criminal Law, 1, 4; Insurance; Jurisdiction, III, 2; Taxation, 3. WAR BRIDES ACT. See Criminal Law, 1. WAR RISK INSURANCE ACT. See Jurisdiction, III, 2. WATER POWER. See Administrative Law, 2; Federal Power Act. WATERS. See Administrative Law, 2; Federal Power Act; Workmen’s Compensation, 1.
*958958 INDEX. WEIGHT. See Constitutional Law, IV, 2-3. WIDOWS. See Indians. WILLS. See Indians. WIRE TAPPING. See Evidence, 2. WITNESSES. See Evidence, 3. WORDS. 1. “Being alive to receive’’ them. — National Service Life Insurance Act. United States v. Henning, 66. 2. “Beneficiary to whom payment is first made.” — National Service Life Insurance Act. United States v. Henning, 66. 3. “Capital gains and losses.” — Internal Revenue Code. Arrow-smith v. Commissioner, 6. 4. “Contract carrier.” — Fry Roofing Co. v. Wood, 157. 5. “Creditor.” — Bankruptcy Act. Nathanson v. Labor Board, 25; New York v. New York, N. H. & H. R. Co., 293. 6. “Double jeopardy.” — Brock v. North Carolina, 424. 7. “Entertain.” — 28 U. S. C. §§ 2243-2244. Brown v. Allen, 443. 8. “Excludable.” — 8 CFR § 175.57 (b). Kwong Hai Chew v. Cold-ing, 590. 9. “Exclusive jurisdiction.” — Howard v. Commissioners, 624. 10. “Final” judgment.- — 28 U. S. C. § 1257. Montgomery Trades Council v. Ledbetter Erection Co., 178; Federal Trade Comm’n v. Minneapolis-Honeywell Co., 206. 11. “In any manner.” — 26 U. S. C. § 145 (b). United States v. Beacon Brass Co., 43. 12. “In any matter.” — 18 U. S. C. § 1001. United States v. Beacon Brass Co., 43. 13. “Income tax.” — Buck Act. Howard v. Commissioners, 624. 14. “In” violating revenue laws: — -Internal Revenue Code, § 3116. United States v. Lane Motor Co., 630. 15. “Knowingly.” — Selective Service Act. Ward v. United States, 924. 16. “Last bore” parental relationship to insured. — National Service Life Insurance Act. United States v. Henning, 66; Baumet v. United States, 82. 17. “Losses sustained during the taxable year.” — Internal Revenue Code, §§ 23 (e) and (f). Alison v. United States, 167. 18. “Loyalty oath.” — Wieman v. Updegraff, 183.
*959INDEX. 959 WORDS — Continued. 19. “No person not being authorized by the sender.” — Federal Communications Act, § 605. Schwartz v. Texas, 199. 20. Power “to affirm, modify, or set aside.” — Federal Power Act. Federal Power Commission v. Idaho Power Co., 17. 21. “Resonable notice.” — Bankruptcy Act, §77 (c)(8). New York v. New York, N. H. & H. R. Co., 293. 22. “Statutory damages.” — Copyright Act. Woolworth Co. v. Contemporary Arts, 228. 23. “Unfair method of competition.” — Federal Trade Comm’n v. Motion Picture Service Co., 392. WORKMEN’S COMPENSATION. 1. Longshoremen’s Act — Railroad brakeman — Injury on navigable waters. — Remedy of railroad brakeman who was injured on car float, by defective hand-brake on freight car which was being unloaded, was under Longshoremen’s Act exclusively, not under Employers’ Liability Act. Pennsylvania R. Co. v. O’Rourke, 334. 2. New York law — Railroad employee — Injury in interstate commerce. — Award of disability compensation under New York law to railroad employee injured in interstate commerce, sustained; state law not in conflict with Federal Employers’ Liability Act; railroad estopped to deny liability. South Buffalo R. Co. v. Ahern, 367. WRITS. See Habeas Corpus.